DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed on 05/23/2022.
Claim 1 is canceled.
Claims 2-31 are new.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “110”, “270”, and “370” in Figs. 1A, 1B, and 1C have both been used to designate the “Machine Learning Model”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “130” and “280” in Figs. 1A and 1B have both been used to designate the “Loss Function”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner notes that there are additional objects failing to comply with 37 CFR 1.84(p)(4) because reference characters have been used to designate the same element. Please review each and every element. Appropriate correction is required.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. What makes the molecular profiling “next-generation”? The term “next-generation” is not descriptive.

Claim Objections
Claims 4, 17, and 30 are objected to because of the following informalities: the claims ends reciting “machine learning mode”, examiner understands that this is a typo that should read “machine learning model”. Appropriate correction is required.
Claims 11 and 24 are objected to because of the following informalities: each claim should be a sentence, the claim should end with a period, examiner understands that this is a typo. Appropriate correction is required.
Claim 28 is objected to because of the following informalities: in the third line after “the operations comprising” there should be a colon (:), examiner understands that this is a typo. Appropriate correction is required.

Claim Rejections - 35 USC § 101 – Transitory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 28-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim is directed to a signal per se.
In reference to claim 28. A “computer-readable storage media” is not defined in the specification to exclude transitory signals. The term “computer-readable storage media” is directed to a signal per se.
In reference to dependent claims 29-31. Claims 29-31 do not cure the deficiencies noted in the rejection of independent claim 28. Therefore, these claims are rejected under the same rationale as claim 28.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is:
“voting unit” in claims 2-4, 6, 7, 15-17, 19, 20, and 28-30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The term “voting unit” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “voting unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weston et al. (hereinafter Weston) US 20110078099 A1.
In reference to claim 2. Weston teaches a method for classification of a test entity, the method comprising:
“obtaining data that represents the test entity” (Weston in at least Figs. 1-3, ¶ [0015], and ¶ [0018]-[0020] disclose collecting testing data used to test the machine learning model. See also corresponding sections of Figs. 1-3 and detail description corresponding to the summary cited);
for each particular machine learning model of a plurality of machine learning models:
“providing the obtained data as an input to the particular machine learning model, wherein the particular machine learning model has been trained to determine a particular class of one or more training entities from multiple different entity classes based on processing of input data representing each of the one or more training entities” (Weston in at least Fig. 2, Fig. 3, Fig. 5, ¶ [0006], ¶ [0014], ¶ [0247], and ¶ [0269]. Weston in at least Fig. 2, Fig. 5, ¶ [0006], ¶ [0014], ¶ [0307], and ¶ [0327]-[0330] discloses a variety of machine learning models including support vector machines, k-nearest neighbor, neural networks, and quadratic discriminant analysis. Examiner notes that Weston clearly discloses training machine learning models using training data, and testing the machine learning models using test data; the machine learning models are trained and tested to determine a classification of live data representing the multiple different entity classes);
“processing the provided data through each layer of the particular machine learning model to generate output data” (Weston in at least Fig. 2, Fig. 5, ¶ [0006], ¶ [0014], ¶ [0307], and ¶ [0327]-[0330] discloses a variety of machine learning models including support vector machines, k-nearest neighbor, neural networks, and quadratic discriminant analysis. Examiner notes that it is well known to process data through each layer of a machine learning model to generate an output); and
“obtaining the output data generated by the particular machine learning model based on the particular machine learning model's processing of the provided data, wherein the obtained output data indicates a particular class of the multiple different entity classes as an initial classification for the test entity” (Weston in at least Figs. 1-3 and ¶ [0333] discloses the output of the machine learning model being a classification of the input data);
“providing, to a voting unit, the output data obtained for each of the plurality of machine learning models, wherein the provided output data includes data representing a determination of an initial classification for the test entity by each of the plurality of machine learning models” (Weston in at least ¶ [0087] “A simple method of classification comprises a method based on weighted voting: the features vote in proportion to their correlation coefficient”); and
“determining, by the voting unit and based on the provided output data, a most likely entity class for the test entity” (Weston in at least ¶ [0087] “A simple method of classification comprises a method based on weighted voting: the features vote in proportion to their correlation coefficient”).

In reference to claim 3. Weston teaches the method of claim 2 (as mentioned above), wherein determining, by the voting unit and based on the provided output data, the most likely entity class for the test entity comprises:
Weston further discloses:
“determining, by the voting unit, a number of occurrences of each initial classification of the test entity into a particular class of the multiple different entity classes” (Weston in at least ¶ [0087] “A simple method of classification comprises a method based on weighted voting: the features vote in proportion to their correlation coefficient”. See the entirety of ¶ [0087] which further discloses the number of occurrences of each initial classification of the test entity into a particular class of the multiple different entity classes); and
“selecting, by the voting unit as the most likely class for the test entity, a class of the multiple different entity classes having the highest number of occurrences of initial classifications” (Weston in at least ¶ [0087] “A simple method of classification comprises a method based on weighted voting: the features vote in proportion to their correlation coefficient”. See the entirety of ¶ [0087] which further discloses selecting a class of the multiple different entity classes having the highest number of occurrences of initial classifications).

In reference to claim 4. Weston teaches the method of claim 2 (as mentioned above),
Weston further discloses:
“wherein the voting unit is configured to access a confidence score for each of the plurality of machine learning models” (Weston in at least ¶ [0135]-[0138], ¶ [0141], ¶ [0335], and ¶ [0363] disclose the accessing a confidence score for each of the plurality of machine learning models),
and wherein the method further comprises:
“adjusting, by the voting unit, the output data generated by each machine learning model based on the confidence score that corresponds to each respective machine learning mode” (Weston in at least ¶ [0135]-[0138], ¶ [0141], ¶ [0335], and ¶ [0363] disclose adjusting the output data generated by each machine learning model based on the confidence score that corresponds to each respective machine learning model).

In reference to claim 5. Weston teaches the method of claim 4 (as mentioned above),
Weston further discloses:
“wherein the confidence score for each of the plurality of machine learning models is indicative of the historical accuracy of each of the plurality of machine learning models” (Weston in at least ¶ [0098]-[0120], ¶ [0133], ¶ [0135]-[0138], ¶ [0141], ¶ [0224]-[0229], ¶ [0311], ¶ [0335], and ¶ [0363] “Performance is evaluated according to a weighted accuracy criterion”. Examiner notes that the confidence score for each of the plurality of machine learning models is indicative of the historical accuracy of each of the plurality of machine learning models).

In reference to claim 6. Weston teaches the method of claim 4 (as mentioned above), wherein adjusting, by the voting unit, the output data generated by each machine learning model based on the confidence score that corresponds to each respective machine learning mode comprises:
Weston further discloses:
“increasing, by the voting unit, a weighted value of output data generated by a first machine learning model of the plurality of machine learning models based on a confidence score that corresponds to the first machine learning model” (Weston in at least ¶ [0098]-[0120], ¶ [0133], ¶ [0135]-[0138], ¶ [0141], ¶ [0224]-[0229], ¶ [0311], ¶ [0335], and ¶ [0363] “Performance is evaluated according to a weighted accuracy criterion”. Examiner notes that the weighted value of output data generated is based on a confidence score, this means increasing or decreasing the weighted value).

In reference to claim 7. Weston teaches the method of claim 4 (as mentioned above), wherein adjusting, by the voting unit, the output data generated by each machine learning model based on the confidence score that corresponds to each respective machine learning mode comprises:
Weston further discloses:
“decreasing, by the voting unit, a weighted value of output data generated by a first machine learning model of the plurality of machine learning models based on a confidence score that corresponds to the first machine learning model” (Weston in at least ¶ [0098]-[0120], ¶ [0133], ¶ [0135]-[0138], ¶ [0141], ¶ [0224]-[0229], ¶ [0311], ¶ [0335], and ¶ [0363] “Performance is evaluated according to a weighted accuracy criterion”. Examiner notes that the weighted value of output data generated is based on a confidence score, this means increasing or decreasing the weighted value).

In reference to claim 8. Weston teaches the method of claim 2 (as mentioned above),
Weston further discloses:
“wherein at least one machine learning model of the plurality of machine learning models comprises a random forest classification algorithm, support vector machine, logistic regression, k-nearest neighbor model, artificial neural network, naïve Bayes model, quadratic discriminant analysis, or Gaussian processes model” (Weston in at least Fig. 2, Fig. 5, ¶ [0006], ¶ [0014], ¶ [0307], and ¶ [0327]-[0330] discloses a variety of machine learning models including support vector machines, k-nearest neighbor, neural networks, and quadratic discriminant analysis).

In reference to claim 9. Weston teaches the method of claim 2 (as mentioned above),
Weston further discloses:
“wherein each machine learning model of the plurality of machine learning models comprises a random forest classification algorithm, support vector machine, logistic regression, k-nearest neighbor model, artificial neural network, naive Bayes model, quadratic discriminant analysis, or Gaussian processes model” (Weston in at least Fig. 2, Fig. 5, ¶ [0006], ¶ [0014], ¶ [0307], and ¶ [0327]-[0330] discloses a variety of machine learning models including support vector machines, k-nearest neighbor, neural networks, and quadratic discriminant analysis).

In reference to claim 10. Weston teaches the method of claim 2 (as mentioned above),
Weston further discloses:
“wherein at least two machine learning models of the plurality of machine learning models comprise a same type of machine learning model” (Weston in at least Fig. 2, Fig. 5, ¶ [0006], ¶ [0014], ¶ [0307], and ¶ [0327]-[0330] discloses a variety of machine learning models including support vector machines, k-nearest neighbor, neural networks, and quadratic discriminant analysis).

In reference to claim 11. Weston teaches the method of claim 10 (as mentioned above),
Weston further discloses:
“wherein the type of machine learning model comprises a random forest classification algorithm, support vector machine, logistic regression, k-nearest neighbor model, artificial neural network, naive Bayes model, quadratic discriminant analysis, or Gaussian processes model” (Weston in at least Fig. 2, Fig. 5, ¶ [0006], ¶ [0014], ¶ [0307], and ¶ [0327]-[0330] discloses a variety of machine learning models including support vector machines, k-nearest neighbor, neural networks, and quadratic discriminant analysis).

In reference to claim 12. Weston teaches the method of claim 10 (as mentioned above),
Weston further discloses:
“wherein machine learning models of same type were trained using: i) partially or wholly different input data; ii) partially or wholly different model parameters; or iii) both i) and ii)” (Weston in at least ¶ [0066] and ¶ [0097]“Adjustment of the kernel selection may comprise selecting one or more new kernels or adjusting kernel parameters”. Examiner notes that other sections of Weston also describe parameter selecting for the models as well as the training data used).

In reference to claim 13. Weston teaches the method of claim 2 (as mentioned above),
Weston further discloses:
“wherein at least two machine learning models of the plurality of machine learning models comprise a different type of machine learning model” (Weston in at least Fig. 2, Fig. 5, ¶ [0006], ¶ [0014], ¶ [0307], and ¶ [0327]-[0330] discloses a variety of machine learning models including support vector machines, k-nearest neighbor, neural networks, and quadratic discriminant analysis).

In reference to claim 14. Weston teaches the method of claim 13 (as mentioned above),
Weston further discloses:
“wherein the different types of machine learning models were trained using partially or wholly similar input data” (Weston in at least ¶ [0066] and ¶ [0097]“Adjustment of the kernel selection may comprise selecting one or more new kernels or adjusting kernel parameters”. Examiner notes that other sections of Weston also describe parameter selecting for the models as well as the training data used).

In reference to claim 15. Weston teaches a system for classification of a test entity, the system comprising:
“one or more computers” (Weston in at least Fig. 4); and
“one or more memory devices storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations” (Weston in at least Fig. 4), the operations comprising:
“obtaining data that represents the test entity” (Weston in at least Figs. 1-3, ¶ [0015], and ¶ [0018]-[0020] disclose collecting testing data used to test the machine learning model. See also corresponding sections of Figs. 1-3 and detail description corresponding to the summary cited);
for each particular machine learning model of a plurality of machine learning models:
“providing the obtained data as an input to the particular machine learning model, wherein the particular machine learning model has been trained to determine a particular class of one or more training entities from multiple different entity classes based on processing of input data representing each of the one or more training entities” (Weston in at least Fig. 2, Fig. 3, Fig. 5, ¶ [0006], ¶ [0014], ¶ [0247], and ¶ [0269]. Weston in at least Fig. 2, Fig. 5, ¶ [0006], ¶ [0014], ¶ [0307], and ¶ [0327]-[0330] discloses a variety of machine learning models including support vector machines, k-nearest neighbor, neural networks, and quadratic discriminant analysis. Examiner notes that Weston clearly discloses training machine learning models using training data, and testing the machine learning models using test data; the machine learning models are trained and tested to determine a classification of live data representing the multiple different entity classes);
“processing the provided data through each layer of the particular machine learning model to generate output data” (Weston in at least Fig. 2, Fig. 5, ¶ [0006], ¶ [0014], ¶ [0307], and ¶ [0327]-[0330] discloses a variety of machine learning models including support vector machines, k-nearest neighbor, neural networks, and quadratic discriminant analysis. Examiner notes that it is well known to process data through each layer of a machine learning model to generate an output); and
“obtaining the output data generated by the particular machine learning model based on the particular machine learning model's processing of the provided data, wherein the obtained output data indicates a particular class of the multiple different entity classes as an initial classification for the test entity” (Weston in at least Figs. 1-3 and ¶ [0333] discloses the output of the machine learning model being a classification of the input data);
“providing, to a voting unit, the output data obtained for each of the plurality of machine learning models, wherein the provided output data includes data representing a determination of an initial classification for the test entity by each of the plurality of machine learning models” (Weston in at least ¶ [0087] “A simple method of classification comprises a method based on weighted voting: the features vote in proportion to their correlation coefficient”); and
“determining, by the voting unit and based on the provided output data, a most likely entity class for the test entity” (Weston in at least ¶ [0087] “A simple method of classification comprises a method based on weighted voting: the features vote in proportion to their correlation coefficient”).

In reference to claim 16. Weston teaches the system of claim 15 (as mentioned above), wherein determining, by the voting unit and based on the provided output data, the most likely entity class for the test entity comprises:
Weston further discloses:
“determining, by the voting unit, a number of occurrences of each initial classification of the test entity into a particular class of the multiple different entity classes” (Weston in at least ¶ [0087] “A simple method of classification comprises a method based on weighted voting: the features vote in proportion to their correlation coefficient”. See the entirety of ¶ [0087] which further discloses the number of occurrences of each initial classification of the test entity into a particular class of the multiple different entity classes); and
“selecting, by the voting unit as the most likely class for the test entity, a class of the multiple different entity classes having the highest number of occurrences of initial classifications” (Weston in at least ¶ [0087] “A simple method of classification comprises a method based on weighted voting: the features vote in proportion to their correlation coefficient”. See the entirety of ¶ [0087] which further discloses selecting a class of the multiple different entity classes having the highest number of occurrences of initial classifications).

In reference to claim 17. Weston teaches the system of claim 15 (as mentioned above),
Weston further discloses:
“wherein the voting unit is configured to access a confidence score for each of the plurality of machine learning models” (Weston in at least ¶ [0135]-[0138], ¶ [0141], ¶ [0335], and ¶ [0363] disclose the accessing a confidence score for each of the plurality of machine learning models),
and wherein the method further comprises:
“adjusting, by the voting unit, the output data generated by each machine learning model based on the confidence score that corresponds to each respective machine learning mode” (Weston in at least ¶ [0135]-[0138], ¶ [0141], ¶ [0335], and ¶ [0363] disclose adjusting the output data generated by each machine learning model based on the confidence score that corresponds to each respective machine learning model).

In reference to claim 18. Weston teaches the system of claim 17 (as mentioned above),
Weston further discloses:
“wherein the confidence score for each of the plurality of machine learning models is indicative of the historical accuracy of each of the plurality of machine learning models” (Weston in at least ¶ [0098]-[0120], ¶ [0133], ¶ [0135]-[0138], ¶ [0141], ¶ [0224]-[0229], ¶ [0311], ¶ [0335], and ¶ [0363] “Performance is evaluated according to a weighted accuracy criterion”. Examiner notes that the confidence score for each of the plurality of machine learning models is indicative of the historical accuracy of each of the plurality of machine learning models).

In reference to claim 19. Weston teaches the system of claim 17 (as mentioned above), wherein adjusting, by the voting unit, the output data generated by each machine learning model based on the confidence score that corresponds to each respective machine learning mode comprises:
Weston further discloses:
“increasing, by the voting unit, a weighted value of output data generated by a first machine learning model of the plurality of machine learning models based on a confidence score that corresponds to the first machine learning model” (Weston in at least ¶ [0098]-[0120], ¶ [0133], ¶ [0135]-[0138], ¶ [0141], ¶ [0224]-[0229], ¶ [0311], ¶ [0335], and ¶ [0363] “Performance is evaluated according to a weighted accuracy criterion”. Examiner notes that the weighted value of output data generated is based on a confidence score, this means increasing or decreasing the weighted value).

In reference to claim 20. Weston teaches the system of claim 17 (as mentioned above), wherein adjusting, by the voting unit, the output data generated by each machine learning model based on the confidence score that corresponds to each respective machine learning mode comprises:
Weston further discloses:
“decreasing, by the voting unit, a weighted value of output data generated by a first machine learning model of the plurality of machine learning models based on a confidence score that corresponds to the first machine learning model” (Weston in at least ¶ [0098]-[0120], ¶ [0133], ¶ [0135]-[0138], ¶ [0141], ¶ [0224]-[0229], ¶ [0311], ¶ [0335], and ¶ [0363] “Performance is evaluated according to a weighted accuracy criterion”. Examiner notes that the weighted value of output data generated is based on a confidence score, this means increasing or decreasing the weighted value).

In reference to claim 21. Weston teaches the system of claim 15 (as mentioned above),
Weston further discloses:
“wherein at least one machine learning model of the plurality of machine learning models comprises a random forest classification algorithm, support vector machine, logistic regression, k-nearest neighbor model, artificial neural network, naïve Bayes model, quadratic discriminant analysis, or Gaussian processes model” (Weston in at least Fig. 2, Fig. 5, ¶ [0006], ¶ [0014], ¶ [0307], and ¶ [0327]-[0330] discloses a variety of machine learning models including support vector machines, k-nearest neighbor, neural networks, and quadratic discriminant analysis).

In reference to claim 22. Weston teaches the system of claim 15 (as mentioned above),
Weston further discloses:
“wherein each machine learning model of the plurality of machine learning models comprises a random forest classification algorithm, support vector machine, logistic regression, k-nearest neighbor model, artificial neural network, naive Bayes model, quadratic discriminant analysis, or Gaussian processes model” (Weston in at least Fig. 2, Fig. 5, ¶ [0006], ¶ [0014], ¶ [0307], and ¶ [0327]-[0330] discloses a variety of machine learning models including support vector machines, k-nearest neighbor, neural networks, and quadratic discriminant analysis).

In reference to claim 23. Weston teaches the system of claim 15 (as mentioned above),
Weston further discloses:
“wherein at least two machine learning models of the plurality of machine learning models comprise a same type of machine learning model” (Weston in at least Fig. 2, Fig. 5, ¶ [0006], ¶ [0014], ¶ [0307], and ¶ [0327]-[0330] discloses a variety of machine learning models including support vector machines, k-nearest neighbor, neural networks, and quadratic discriminant analysis).

In reference to claim 24. Weston teaches the system of claim 23 (as mentioned above),
Weston further discloses:
“wherein the type of machine learning model comprises a random forest classification algorithm, support vector machine, logistic regression, k-nearest neighbor model, artificial neural network, naive Bayes model, quadratic discriminant analysis, or Gaussian processes model” (Weston in at least Fig. 2, Fig. 5, ¶ [0006], ¶ [0014], ¶ [0307], and ¶ [0327]-[0330] discloses a variety of machine learning models including support vector machines, k-nearest neighbor, neural networks, and quadratic discriminant analysis).

In reference to claim 25. Weston teaches the system of claim 23 (as mentioned above),
Weston further discloses:
“wherein machine learning models of same type were trained using: i) partially or wholly different input data; ii) partially or wholly different model parameters; or iii) both i) and ii)” (Weston in at least ¶ [0066] and ¶ [0097]“Adjustment of the kernel selection may comprise selecting one or more new kernels or adjusting kernel parameters”. Examiner notes that other sections of Weston also describe parameter selecting for the models as well as the training data used).

In reference to claim 26. Weston teaches the system of claim 15 (as mentioned above),
Weston further discloses:
“wherein at least two machine learning models of the plurality of machine learning models comprise a different type of machine learning model” (Weston in at least Fig. 2, Fig. 5, ¶ [0006], ¶ [0014], ¶ [0307], and ¶ [0327]-[0330] discloses a variety of machine learning models including support vector machines, k-nearest neighbor, neural networks, and quadratic discriminant analysis).

In reference to claim 27. Weston teaches the system of claim 26 (as mentioned above),
Weston further discloses:
“wherein the different types of machine learning models were trained using partially or wholly similar input data” (Weston in at least ¶ [0066] and ¶ [0097]“Adjustment of the kernel selection may comprise selecting one or more new kernels or adjusting kernel parameters”. Examiner notes that other sections of Weston also describe parameter selecting for the models as well as the training data used).

In reference to claim 28. Weston teaches the one or more computer-readable storage media storing instructions that, when executed by one or more computers, cause the one or more computers to perform operations for classification of a test entity (Weston in at least Fig. 4), the operations comprising:
“obtaining data that represents the test entity” (Weston in at least Figs. 1-3, ¶ [0015], and ¶ [0018]-[0020] disclose collecting testing data used to test the machine learning model. See also corresponding sections of Figs. 1-3 and detail description corresponding to the summary cited);
for each particular machine learning model of a plurality of machine learning models:
“providing the obtained data as an input to the particular machine learning model, wherein the particular machine learning model has been trained to determine a particular class of one or more training entities from multiple different entity classes based on processing of input data representing each of the one or more training entities” (Weston in at least Fig. 2, Fig. 3, Fig. 5, ¶ [0006], ¶ [0014], ¶ [0247], and ¶ [0269]. Weston in at least Fig. 2, Fig. 5, ¶ [0006], ¶ [0014], ¶ [0307], and ¶ [0327]-[0330] discloses a variety of machine learning models including support vector machines, k-nearest neighbor, neural networks, and quadratic discriminant analysis. Examiner notes that Weston clearly discloses training machine learning models using training data, and testing the machine learning models using test data; the machine learning models are trained and tested to determine a classification of live data representing the multiple different entity classes);
“processing the provided data through each layer of the particular machine learning model to generate output data” (Weston in at least Fig. 2, Fig. 5, ¶ [0006], ¶ [0014], ¶ [0307], and ¶ [0327]-[0330] discloses a variety of machine learning models including support vector machines, k-nearest neighbor, neural networks, and quadratic discriminant analysis. Examiner notes that it is well known to process data through each layer of a machine learning model to generate an output); and
“obtaining the output data generated by the particular machine learning model based on the particular machine learning model's processing of the provided data, wherein the obtained output data indicates a particular class of the multiple different entity classes as an initial classification for the test entity” (Weston in at least Figs. 1-3 and ¶ [0333] discloses the output of the machine learning model being a classification of the input data);
“providing, to a voting unit, the output data obtained for each of the plurality of machine learning models, wherein the provided output data includes data representing a determination of an initial classification for the test entity by each of the plurality of machine learning models” (Weston in at least ¶ [0087] “A simple method of classification comprises a method based on weighted voting: the features vote in proportion to their correlation coefficient”); and
“determining, by the voting unit and based on the provided output data, a most likely entity class for the test entity” (Weston in at least ¶ [0087] “A simple method of classification comprises a method based on weighted voting: the features vote in proportion to their correlation coefficient”).

In reference to claim 29. Weston teaches the computer-readable storage media of claim 28 (as mentioned above), wherein determining, by the voting unit and based on the provided output data, the most likely entity class for the test entity comprises:
Weston further discloses:
“determining, by the voting unit, a number of occurrences of each initial classification of the test entity into a particular class of the multiple different entity classes” (Weston in at least ¶ [0087] “A simple method of classification comprises a method based on weighted voting: the features vote in proportion to their correlation coefficient”. See the entirety of ¶ [0087] which further discloses the number of occurrences of each initial classification of the test entity into a particular class of the multiple different entity classes); and
“selecting, by the voting unit as the most likely class for the test entity, a class of the multiple different entity classes having the highest number of occurrences of initial classifications” (Weston in at least ¶ [0087] “A simple method of classification comprises a method based on weighted voting: the features vote in proportion to their correlation coefficient”. See the entirety of ¶ [0087] which further discloses selecting a class of the multiple different entity classes having the highest number of occurrences of initial classifications).

In reference to claim 30. Weston teaches the computer-readable storage media of claim 28 (as mentioned above),
Weston further discloses:
“wherein the voting unit is configured to access a confidence score for each of the plurality of machine learning models” (Weston in at least ¶ [0135]-[0138], ¶ [0141], ¶ [0335], and ¶ [0363] disclose the accessing a confidence score for each of the plurality of machine learning models),
and wherein the method further comprises:
“adjusting, by the voting unit, the output data generated by each machine learning model based on the confidence score that corresponds to each respective machine learning mode” (Weston in at least ¶ [0135]-[0138], ¶ [0141], ¶ [0335], and ¶ [0363] disclose adjusting the output data generated by each machine learning model based on the confidence score that corresponds to each respective machine learning model).

In reference to claim 31. Weston teaches the computer-readable storage media of claim 30 (as mentioned above),
Weston further discloses:
“wherein the confidence score for each of the plurality of machine learning models is indicative of the historical accuracy of each of the plurality of machine learning models” (Weston in at least ¶ [0098]-[0120], ¶ [0133], ¶ [0135]-[0138], ¶ [0141], ¶ [0224]-[0229], ¶ [0311], ¶ [0335], and ¶ [0363] “Performance is evaluated according to a weighted accuracy criterion”. Examiner notes that the confidence score for each of the plurality of machine learning models is indicative of the historical accuracy of each of the plurality of machine learning models).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871. The examiner can normally be reached Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on (571)272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKER A LAMARDO/Primary Examiner, Art Unit 2126